J-S74045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL P. KALINOSKI,                      :
                                               :   No. 1944 EDA 2017
                       Appellant

              Appeal from the Judgment of Sentence May 12, 2017
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0000200-2015,
                            CP-48-CR-0000201-2015


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                            FILED FEBRUARY 12, 2018

        Appellant, Michael P. Kalinoski, appeals from the judgment of sentence,

imposed May 12, 2017, following a guilty plea resulting in his conviction for

access device fraud and bad checks.1           After careful review, we vacate the

judgment of sentence with respect to bad checks.            The remainder of the

sentence is affirmed.

        The following procedural history is garnered from the record. In April

2015, Appellant was sentenced to thirty days to sixty days of incarceration

followed by thirty-six months of probation on the access device fraud

conviction, which was graded as a first-degree misdemeanor.            On the bad

checks conviction, graded as a third-degree misdemeanor, Appellant was

____________________________________________


1   18 Pa.C.S §§ 4106(a)(1)(ii) and 4105(a)(1), respectively.
J-S74045-17



sentenced to twelve months of probation. In February 2016, a petition for

review of parole/probation was filed, and a Gagnon I hearing was held,

wherein the court ordered strict compliance and a psychiatric evaluation. In

June 2016, a second petition for review of parole/probation was filed.

Appellant applied for admission to the Northampton County Mental Health

Court, and his application was denied in May 2017.        On May 12, 2017, a

Gagnon II hearing was held.         That same day, the trial court revoked

Appellant’s probation and resentenced Appellant to twelve to thirty-six months

in a state correctional institution on the access device fraud conviction and

twelve to thirty-six months in a state correctional institution on the bad checks

conviction with the sentences to run concurrently.      Appellant was deemed

RRRI eligible and had served 318 days in Northampton Count Prison as of the

date of the resentencing.

      Appellant timely filed a motion for reconsideration of sentence, which

was denied. Appellant timely appealed and filed a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued an opinion.

      Appellant presents the following question for our review:

      1.    Was the trial court’s probation violation re-sentence of
      Appellant on the offense of bad checks, a third-degree
      misdemeanor, an illegal sentence where the trial court imposed a
      sentence of one to three years?




                                      -2-
J-S74045-17



Appellant’s Brief at 4 (some formatting added).2

       In Appellant’s sole claim, he argues that the trial court illegally imposed

a sentence of twelve to thirty-six months of incarceration for bad checks, a

third-degree misdemeanor offense with a statutory maximum sentence term

of one year. Appellant’s Brief at 9. We agree.3

       Appellant's timely raised challenge relates to the legality of his sentence

and cannot be waived. McKibben, 977 A.2d at 1191.

       The scope and standard of review applied to determine the legality
       of a sentence are well established. If no statutory authorization
       exists for a particular sentence, that sentence is illegal and subject
       to correction. In evaluating a trial court's application of a statute,
       our standard of review is plenary and is limited to determining
       whether the trial court committed an error of law.

Commonwealth v. Leverette, 911 A.2d 998, 1001–02 (Pa. Super. 2006)

(citations omitted). A person who has been convicted of a misdemeanor may

be sentenced to imprisonment for a definite term which shall be not more than

one year in the case of a misdemeanor of the third degree. 18 Pa.S.C. §

1104(3).




____________________________________________


2This claim was not raised in Appellant’s statement of matters complained of
on appeal. See Appellant’s Brief at 4. Nevertheless this claim is appealable
as of right and is generally non-waivable. Commonwealth v. McKibben,
977 A.2d 1188, 1191 (Pa. Super. 2009); 42 Pa.S.C. § 9781(a).

3The Commonwealth concedes this portion of Appellant’s sentence is illegal.
Letter from Rebecca J.Kulik, Assistant District Attorney, to Joseph D. Seletyn,
Superior Court Prothonotary, 10/3/2017.



                                           -3-
J-S74045-17



       Here, the trial court imposed a sentence for bad checks that was not

authorized by statute. Appellant's one to three year sentence is beyond the

statutory maximum authorized by 18 Pa.S.C. § 1104(3). Accordingly, this

portion of Appellant's sentence is illegal. Leverette, 911 A.2d at 1001–02.

We therefore vacate the judgment of sentence with respect to bad checks.4

       Judgment of sentence vacated in part and affirmed in part. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/18




____________________________________________


4 The sentence imposed for access device fraud is lawful and shall remain
undisturbed.    We note that the court imposed concurrent periods of
incarceration for access device fraud and bad checks.       Therefore, our
disposition does not upset the court’s sentencing scheme, and no remand is
necessary. Commonwealth v. Robinson, 817 A.2d 1153, 1163 n.14 (Pa.
Super. 2003).

                                           -4-